           Case 1:20-cv-08101-AKH Document 58 Filed 03/19/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
                                                                 :
                                                                 :
 SECURITIES AND EXCHANGE COMMISSION, :                               ORDER REGULATING
                                                                 :   PROCEEDINGS
                                          Plaintiff,
                                                                 :
              -against-                                          :   20 Civ. 8101 (AKH)
                                                                 :
                                                                 :
                                                                 :
 AKAZOO S.A.,                                                    :
                                          Defendant.             :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Today I held a continued conference pursuant to the emergency application by the

Securities and Exchange Commission (“SEC”). See ECF No. 4. Upon the parties’ request, the

conference is further continued to April 23, 2021, at 11:00 a.m., and the terms of the stipulation

so ordered by the Court on October 23, 2020, shall remain in effect. See ECF No. 40. The

parties shall submit by March 31, 2021, any settlement materials with respect to the injunctive

relief sought by the SEC.

                 The conference on April 23, 2021, will be held via the following call-in number:

                 Call-in number: 888-363-4749

                 Access code: 7518680

                 To ensure that the call proceeds smoothly and to avoid disruption, the Court

directs those calling in (other than counsel) to mute their telephones. Additionally, all

participants are directed to call in 5 minutes prior to the start of the conference.

                 Finally, no later than April 19, 2021, at 12:00 p.m., the parties shall jointly submit

to the court (via the email address HellersteinNYSDChambers@nysd.uscourts.gov) a list of all

counsel expected to appear on the record, along with their contact information.
         Case 1:20-cv-08101-AKH Document 58 Filed 03/19/21 Page 2 of 2




             SO ORDERED.

Dated:       March 19, 2021               ___________/s/__________
             New York, New York           ALVIN K. HELLERSTEIN
                                          United States District Judge
